ORDER
FAHEEM J. RASHEED of NEWARK having been temporarily suspended from the practice of law by Order of the Court dated April 9, 1991;
And said FAHEEM J. RASHEED having been Ordered to show cause why that suspension should not be continued pending the further Order of the Court;
And the Court having reviewed the record and having heard the argument of counsel;
*580And good cause appearing;
It is ORDERED that the temporary suspension of FAHEEM J. RASHEED and the restraints against his attorney accounts imposed by the April 9, 1991, Order of the Court are hereby lifted, and he is restored to the practice of law, effective immediately.